DETAILED ACTION
Examiner acknowledges receipt of the reply 4/14/2021, in response to the final office action mailed 2/17/2021.
Claims 1-3, 8, 9, 21-24, 26-29, 32-34, 64, and 65 are pending.  Claims 4, 6, 7, 11, 12, and 18 are canceled.  Claims 3, 8, 33, and 34 remain withdrawn from further consideration for the reasons made of record.
Claims 1, 2, 9, 21-24, 26-29, 32, 64, and 65 are being examined on the merits in this office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings-withdrawn
The objection to the drawings is withdrawn in view the amendment filed 4/14/2021.
Improper Markush - withdrawn

The Markush rejection of claims 1, 2, 4, 6, 7, 9, 11, 12, 18, 21-24, 26-29, 32, 64 and 65 is withdrawn in view of the amendment filed 4/14/2021.
	 
Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1, 2, 4, 6, 7, 9, 11, 12, 18, 21-24, 26-29, 32, 64, and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 4/14/2021.


Claim Rejections - 35 USC § 102- withdrawn
the rejection of claims 1, 2, 4, 6, 7, 9, 11, 12, 21, 23, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Chem. Eur. J. 17: 13095 –13102 (2011)), is withdrawn in view the amendment filed 4/14/2021.

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. An action on the merits is presented herein.  Upon further consideration, a new rejection is made in view of the amendment filed 4/14/2021.

Specification 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- new objection
Claim 1 is objected to because of the following informalities:  
Claim 1 should be amended to recite “an amidated .


Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject This is a new rejection necessitated by the amendment filed 4/14/2021.
Claims 2 and 9 depend from claim 1.  Instant claim 1 recite a composition comprising a peptide having a nanospheric structure, and an acetylated N-terminus and an amidated C-terminus, wherein the peptide comprises the amino acid sequence of SEQ ID NO: 55 or SEQ ID NO: 65.
As noted above, in the Sequence Interpretation section, the phrase “comprising the amino acid sequence” requires the full-length sequence with 100% identity to the recited SEQ ID NO.
Regarding dependent claim 2, the claim recites the amino acids are natural amino acids.  This claim is redundant with the peptides of instant SEQ ID NOs: 55 and 65 which already recite naturally occurring amino acids.  Claim 2 does not further limit claim 1.
Regarding dependent claim 9, the claim recites wherein each amino acid is an L-amino acid.  This claim is redundant with the peptides of instant SEQ ID NOs: 55 and 65 which already recite naturally occurring amino acids.  The naturally occurring form of amino acids is an L-amino acid.  Claim 9 does not further limit claim 1.
Examiner expressly notes that dependent claim 64 recites “wherein each amino acid is a D-amino acid”.  This claim is distinguishable from claim 9 and is the deemed to further limit claim 1.  The inclusion of a D-amino acid does not change the amino acid sequence order in the recited SEQ ID NOs.


Examiner notes the instant claims 3 and 8 are presently withdrawn.  However, these claims also do not further limit instant claim 1 because they recite claim language that has been removed from instant claim 1, e.g. variables X, Y, and Z.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 21, 22, and 27 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Cenker et al. (Langmuir 30:10072-10079 (2013) -previously cited),  The rejection is maintained from the office action mailed 2/17/2021, but has been amended to reflect claims filed 4/14/2021.
Cenker et al. teach the peptide A4K consisting of for alanine residues and one cationic amino acid, lysine (abstract).  The peptide reads on AAAAK (SEQ ID NO: 5).  The reference further teaches that A4K was highly soluble. Cenker et al. do not explicitly teach that the peptide has a nanospheric structure.  However, M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties).

Biosynthesis teach several reasons for acetylation and amidation of a peptide.  The reference teaches that chemically synthetized peptides carry free amino and carboxy termini, being electrically charged in general. In order to remove this electric charge, peptide ends are often modified by N-terminal acetylation.  Acetylation of the N-terminus and amidation of the C-terminus increases cell permeability, enhances stability toward digestions by aminopeptidases, and optimizes enzyme substrates.  
It would have been obvious to the skilled artisan to prepare a peptide consisting of Ac-AAAAk-NH2 (SEQ ID NO: 55) wherein the N-terminal Arg was acetylated and C-terminal was amidated. The skilled artisan would have recognized from the Biosynthesis reference that modification of the N- and C- termini would increase cell permeability and stability of the peptide of Cenker et al.  Accordingly, the limitations of claims 1 are satisfied.  
Regarding claim 2, AAAAK comprises natural amino acids of alanine and lysine.  Regarding claim 9, the amino acids of the peptide are L-amino acids.  Regarding claim 21, Cenker et al. teach that the peptide in an aqueous solution (e.g., abstract, pp. 10072-10074).  Regarding claim 22, Cenker et al. teach that the peptide concentrations were given as a volume fraction, ϕ. The densities that were used to convert from weight fraction to ϕ are 1.44, 1.45, 1.50, and 1.26 g/cm3 for n = 4, 6, 8, and 10, respectively (e.g., materials and methods).  This is construed as being weight per volume-  cm3 is a measurement of volume.  The reference teaches that A4K is highly soluble in water up to a concentration of ϕ = 0.4 (c = 2 M) (p. 10073).   Regarding claim 27, the claim 2 (SEQ ID NO: 55).  Per MPEP § 2111, the limitation “for use in drug delivery” does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.  Accordingly, claim 27 is deemed to be obvious.
Accordingly, claims 1, 2, 9, 21, 22, and 27 are rendered obvious in view of the teachings of the cited references. 
Response to arguments
Applicant traverses the rejection at pages 9-10 of the reply filed 4/14/2021.  Applicant asserts of the Cenker et al. teaches the peptides A4K, the reference does not teach that the peptide is in a nanospheric form, as required by the instant claims (p. 9). Applicant asserts that Cenker et al. “clearly teaches away from having a nanospherical structure”.  Id.  Applicant quotes Cenker et al. for the assertion that the peptide A4K did not show any aggregation using certain imaging technology (SAXS).  Id.  Applicant states that they used AFM, “a more sophisticated technique than that mentioned in Cenker et al.” and determined that the claimed peptides form nanospherical structures.  Applicant contends that the reference Biosynthesis does not cure the alleged deficiencies of Cenker et al.
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
Examiner reiterates that M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties).
Examiner further notes that Cenker et al. teaches the peptide AAAAK (A4K; instant SEQ ID NO: 65).  Inherency is not necessarily coterminous with the knowledge of those of ordinary skill in the art.  See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) at 780. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  See id. at 782. However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See id. at 782 ("Congress has not seen fit to permit the patenting of an old [composition], known to others…, by one who has discovered its…useful properties."); Verdegaal Bros., 814 F.2d at 633.  

Examiner expressly notes that there is no evidence in the specification that the addition of an acetyl group at the N-terminus and an amide group at the C-terminus contributes to peptide forming the peptide forming a nanospherical structure.  If applicant has any data specifically regarding the N- and C- termini of the peptide in regard to formation of a nanospherical structure, such information would be probative for purposes of prosecution.   
The rejection is maintained for at least these reasons and those previously made of record.

Claim claims 1, 2, 9, 21, 22, 27, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cenker et al. (Langmuir 30:10072-10079 (2013) -previously cited), and Biosynthesis (N-terminal acetylation, 1 page, (2008), accessed 4/25/2018 at URL -biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx- previously cited), as applied to claims 1, 2, 9, 21, 22, and 27 above, and further in view of Martinez-Rodriguez et al. (Chemistry and biodiversity 7: 1531-1548 (2010)). This is a new rejection necessitated by the amendment filed 4/14/2014.
The teachings of Cenker et al. and Biosynthesis are set forth above.
Id.  Besides their importance in natural and semisynthetic antibiotics, their slower relative rate of degradation compared to the corresponding L-isomers may be an outstanding property in the therapeutic use of peptides containing D-amino acids. Thus, D-amino acids as chiral synthons are increasingly important in the industry, and effective processes for their economic production are still of interest in the next decade (p. 1544).
It would have been obvious to the skilled artisan to prepare a peptide consisting of Ac-AAAAk-NH2 (SEQ ID NO: 55) wherein the N-terminal Arg was acetylated and C-terminal was amidated. The skilled artisan would have recognized from the Biosynthesis reference that modification of the N- and C- termini would increase cell permeability and stability of the peptide of Cenker et al. it would have further been obvious to the skilled artisan to substitute each of the five amino acids (AAAAK) with a D-amino acid to further stabilize the peptide, as taught by Martinez-Rodriguez et al.  The skilled artisan would’ve had a reasonable expectation of success because Martinez-Rodriguez et al. that the inclusion of D-amino acids in a peptide yields peptides that have increased resistance to proteolytic cleavage and therefore have a slower rate of degradation compared to peptides comprising L-amino acids.  Accordingly, the limitations of claims 64 are satisfied.  


Examiner comment 
Claims 23, 24, 26, 28, 29, 32, and 65 appear to be free the prior art.  The closest prior art is Cenker et al. (Langmuir 30:10072-10079 (2013) -previously cited) which is taught above.  The reference does not teach or suggest the limitations of the instant claims.
Claims 23, 24, 26, 28, 29, 32, and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant art 
Henin et al. (J. Phys. Chem. B 110:16718-16723 (2006)- previously cited) teach the peptide Ac-AMAAK-AWAAK-AAAAR-A-NH2.  The peptide is deemed to be a repeating unit of formula I.  Specifically, X is alanine, methionine, or tryptophan, a=4, and Y is arginine or lysine, and m=1. The reference does not explicitly teach that the peptide has a nanospheric structure. 
However, M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties).

Conclusion
No claims are allowed.  
Claims 1-3, 8, 9, 21-24, 26-29, 32-34, 64, and 65 are pending.  Claims 3, 8, 33, and 34 remain withdrawn.
Claims 1, 2, 9, 21, 22, 27, and 64 are rejected.  Claims 23, 24, 26, 28, 29, 32, and 65 are objected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654